Citation Nr: 1737934	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  11-18 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include impingement syndrome.


REPRESENTATION

Appellant represented by:	Michele Mansmann Weisenstein, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1988 to June 1995.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In October 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In July 2014, the Board reopened the claim of service connection for a left shoulder disability and on de novo review remanded the claim for additional development.  In July 2015, the claim was again remanded for development. 

[A November 2015 rating decision denied the Veteran a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  He filed a notice of disagreement (NOD) with the November 2015 decision in January 2016.  A statement of the case (SOC) was issued in April 2017.  He filed a substantive appeal in June 2017, but requested new evidence to be reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  The AOJ has not issued a supplemental SOC (SSOC) in the matter or certified the matter to the Board, but has acknowledged receipt of the substantive appeal and additional evidence, and is apparently in the process of responding with a SSOC.  Under these circumstances, the Board finds that a remand for issuance of a SSOC is not necessary.]

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.

REMAND

The Board finds that further development of the record is again needed for a proper adjudication of the instant claim.  The July 2015 Board remand ordered the AOJ to forward the Veteran's record to a VA orthopedist for an addendum opinion regarding the etiology of his shoulder disability; addendum opinions were only to be requested from the VA examiner who furnished September 2014 and May 2015 opinions if he is an orthopedist.  In a December 2016 opinion received in response, the examiner (who furnished September 2014 and May 2015 opinions) noted that he is not an orthopedist.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directive.  In addition, while the examiner provided a thorough rationale for his opinions, he did not comment on an internet article the Veteran submitted in April 2009 that appears to suggest the symptoms of impingement syndrome can increase in severity over a period of decades.  Another opinion with more complete rationale is necessary.

The case is REMANDED for the following:

1. The AOJ should forward the Veteran's record to an orthopedist (one other than the VA examiner who furnished the September 2014, May 2015, and December 2016 opinions) for review and an addendum opinion regarding the etiology of his shoulder disability.  Upon review of the record (to include this remand), the consulting physician should provide opinions that respond to the following: 

(a) Please identify (by diagnosis) each left shoulder disability shown.

(b) What is the most likely etiology for each left shoulder disability entity diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) the Veteran's active service, to include complaints and treatment for shoulder pain and/or his injury therein? 

The examiner must provide rationale for all opinions, to specifically include comment on the opinions/textual evidence already in the record, including the internet article submitted by the Veteran in April 2009, the private provider's November 2012 and February 2015 letters, and the VA examiner's August 2014, May 2015, and December 2016 opinions (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).

If the opinions sought cannot be provided without a re-examination of the appellant, arrangements should be made for the appellant to be re-examined. 

2. The AOJ should then review the entire record, and readjudicate the claim of service connection for a left shoulder disability.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

